DISMISS and Opinion Filed May 5, 2022




                                  S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-01020-CV

                IN RE: THE ESTATE OF CURTIS MCCARTY

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-03946-C

                        MEMORANDUM OPINION
            Before Justices Partida-Kipness, Pedersen, III, and Nowell
                       Opinion by Justice Partida-Kipness
      Before the Court is appellant’s motion to dismiss the appeal because he no

longer wishes to prosecute it. We grant the motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(1).




                                          /Robbie Partida-Kipness/
                                          ROBBIE PARTIDA-KIPNESS
                                          JUSTICE
211020F.P05
                               S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

IN RE: THE ESTATE OF CURTIS             On Appeal from the County Court at
MCCARTY                                 Law No. 3, Dallas County, Texas
                                        Trial Court Cause No. CC-21-03946-
No. 05-21-01020-CV                      C.
                                        Opinion delivered by Justice Partida-
                                        Kipness. Justices Pedersen, III and
                                        Nowell participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered May 5, 2022




                                  –2–